DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blyth et al, U.S. Patent Application Publication No. 2015/0008962 (hereinafter Blyth) in view of Zhu et al, U.S. Patent Application Publication No. 2020/0036352 (hereinafter Zhu).
	Regarding claim 17, Blyth discloses a method for processing signals in an audio playback path, comprising:
	receiving an input signal (from paragraph 0006, see input signal) at a playback path input;
	determining, at a gain processing module, a digital gain for a DAC based on an amplitude of the input signal (from paragraph 0010, see the digital gain applied is adjusted based on the signal level);
	adjusting an analog gain for an amplifier based on the digital gain (from paragraph 0010, see the analogue gain variation may be the inverse of the digital gain variation); and
	detecting a change in the amplitude (from paragraph 0010, see amplitude) of the input signal; and
the digital gain may thus be increased). 

	Still on the issue of claim 17, Blyth does not explicitly teach that the modification is a decrease and the change is an increase. All the same, Zhu discloses this feature (from paragraph 0027, see decreasing the variable digital gain). Therefore, it would have been obvious to one of ordinary skill in the art to modify Blyth with the control subsystem of Zhu. This modification would have improved the system’s flexibility by accounting for more changes in the input signal as suggested by Zhu. 

	Regarding claim 19, see paragraph 0010 of Blyth. 

Response to Arguments
3.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.

Allowable Subject Matter
4.	Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion 
5.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.




Olisa Anwah
Patent Examiner
February 2, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652